t c memo united_states tax_court george w warren and florence j winterheld petitioners v commissioner of internal revenue respondent docket no filed date george w warren and florence j winterheld pro_se cynthia olson and james gehres for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a deficiency of dollar_figure and an addition_to_tax of dollar_figure under sec_6651 in petitioners’ federal_income_tax for after concessions unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar the issue for decision is whether petitioners are entitled to deduct education expenses_incurred in findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time they filed the petition petitioners resided in chinook montana at the time of trial george warren hereinafter petitioner wa sec_62 years old in petitioner decided to pursue a career in the ministry of the united methodist church umc the rules for each level of candidacy can be found in the umc’s book of discipline there are various levels of candidacy the levels in ascending order are certified candidate local pastor associate member probationary member and member in full connection petitioner will be unable to become a member in full connection because of the time commitment as petitioner will be forced to retire at the age of the book of discipline is applicable to the year in issue these rules changed in from to petitioner was a part-time local pastor the levels relevant to the year in issue are described as follows certified candidate this level requires graduation from an accredited high school or receipt of a certificate of equivalency local pastor a local pastor may be a student or a part-time or full-time position this level requires attendance at a 2-week licensing school or completion of one-third of the work necessary for a master of divinity degree this position is appointed annually local pastors continue in the course of study for ordained ministry until they have completed the educational requirements for associate or probationary membership after completion of the educational requirements for an associate membership however an individual may choose to remain a local pastor a local pastor may lead the sacraments ie baptism communion at the appointed parish associate member to be considered for associate membership a candidate must have reached the age of and served years as a full-time local pastor this level also requires completion of the educational requirements for local pastors completion of the 5-year course of study for ordained ministry and completion of at least semester hours toward a bachelor’s degree since petitioner has been a full-time local pastor and as of date was being considered for associate membership local pastors may be part time if for example a church cannot afford a full-time local pastor generally a full-time local pastor must complete these educational requirements within years and a part-time pastor within years in petitioner became a certified candidate prior to entering the candidacy for ministry petitioner accumulated over undergraduate semester hours from various schools which met the minimum undergraduate educational requirements to become an associate member petitioner decided that he needed to improve his ministry skills such skills included interpersonal skills relational skills eg working with situations in which parishioners could be involved sermon writing skills leadership skills and management skills in petitioner decided to take courses at the university of great falls these courses were not required for petitioner to continue as a local pastor in date petitioner earned a bachelor’s degree in human services on their joint tax_return petitioners claimed a deduction of dollar_figure for continuing education on their schedule c profit or loss from business the amount claimed represented tuition books and course-related fees incurred and paid_by petitioner for the courses taken at the university of great falls in the notice_of_deficiency respondent disallowed the deduction stating examples of courses taken by petitioner include introduction to counseling internship in ministry practice death and dying as a life cycle modern social problems the family community ethics in human services symphonic choir basic writing and writing strategies since you did not establish that the business_expense shown on your tax_return was paid_or_incurred during the taxable_year and that the expense was ordinary and necessary to your business we have disallowed the amount shown respondent issued a supplemental report for the notice_of_deficiency but continued to disallow this deduction in full opinion deductions are a matter of legislative grace and petitioners have the burden of showing that they are entitled to any deduction claimed rule a 292_us_435 sec_162 allows a deduction for all ordinary and necessary expenses_incurred in carrying_on_a_trade_or_business although this section does not explicitly mention expenditures_for education the regulations provide an objective test for determining whether such expenditures are deductible 70_tc_1067 education expenses are considered ordinary and necessary business_expenses if the education maintains or improves skills required by the taxpayer in his employment or meets the express requirements of an the parties do not argue that sec_7491 is applicable the education expense regulation here relevant was promulgated in it replaced a regulation that had been promulgated in the regulation embodied a subjective primary purpose test the regulation replaced this with an objective test in particular the qualification-for-a-new- trade-or-business test embodied in sec_1_162-5 income_tax regs 60_tc_814 employer imposed as a condition for the taxpayer’s continued employment status or rate of compensation sec_1_162-5 income_tax regs education expenses however are not deductible if they are made by an individual for education which is part of a program of study being pursued by him which will lead to qualifying him in a new trade_or_business sec_1_162-5 income_tax regs this is so even if the courses meet the express requirements of the employer 55_tc_581 it is immaterial whether the individual undertaking the education intends to or does in fact become employed in a new trade_or_business 56_tc_1357 whether the education qualifies a taxpayer for a new trade_or_business depends upon the tasks and activities which he was qualified to perform before the education and those which he is qualified to perform afterwards 52_tc_1106 affd per curiam 443_f2d_29 9th cir we have repeatedly disallowed education expenses where the education qualifies the taxpayer to perform significantly different tasks and activities 73_tc_723 62_tc_270 further the taxpayer’s subjective purpose in pursuing the education is irrelevant and the question of deductibility is not satisfied by a showing that the taxpayer did not in fact carry on or did not intend to carry on a new trade_or_business 66_tc_492 respondent argues that the courses taken by petitioner qualify him for a new trade_or_business and that the expenses of a college education are almost always nondeductible personal expenses we conclude that the courses which ultimately led to petitioner’s bachelor’s degree qualified petitioner in a new trade_or_business the courses taken by petitioner provided him with a background in a variety of social issues that could have prepared him for employment with several public agencies and private non-profit organizations outside of the ministry whether or not petitioner remains in the ministry is irrelevant what is important under the regulations is that the degree will lead petitioner to qualify for a new trade_or_business sec_1_162-5 income_tax regs it may be all but impossible for a taxpayer to establish that a bachelor’s degree program does not qualify the taxpayer in a new trade or businessdollar_figure see malek v commissioner tcmemo_1985_428 we stated in 51_tc_213 affd 418_f2d_91 7th cir millions of people must secure a general college education before they commence their life’s employment and it is generally accepted that obtaining such education is a personal responsibility in preparing for one’s career though his perseverance is to be admired we do not believe that he should receive tax deductions not available to those who complete their general college preparation before beginning their career furthermore a general college education has more than economic utility it broadens one’s understanding and increases his appreciation of his social and cultural environment in glasgow v commissioner tcmemo_1972_77 affd 486_f2d_1045 10th cir we allowed an ordained minister to deduct the expenses involved in gaining an undergraduate degree the opinion notes that as a general proposition the costs of an undergraduate college education are not deductible but that an exception was warranted under the circumstances involved in the case the case was decided under the regulations see supra note these earlier regulations were subjective and stressed the primary purpose for a taxpayer’s educational expenditures as a result an educational expenditure which qualified a taxpayer for a new trade_or_business would not be disallowed as an ordinary and necessary business_expense deduction unless the education was undertaken primarily for the purpose of obtaining a new position we note that the regulations deal specifically with teaching and related duties sec_1_162-5 income_tax regs we have no doubt that the courses petitioner took greatly improved his skills in being a pastor and that petitioner intends to continue with the umc unfortunately we apply an objective test in determining whether a course qualifies a taxpayer for a new trade_or_business diaz v commissioner supra and the courses taken by petitioner prepared him for positions outside the ministry see meredith v commissioner tcmemo_1993_250 we conclude that petitioner is not entitled to a deduction for his educational expenses because the courses qualified petitioner in a new trade_or_business in reaching our holding herein we have considered all arguments made and to the extent not mentioned above we conclude them to be moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
